Name: Commission Regulation (EEC) No 1977/88 of 5 July 1988 amending Regulation (EEC) No 1567/88 increasing to 36 100 tonnes the quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7. 88 Official Journal of the European Communities No L 174/21 COMMISSION REGULATION (EEC) No 1977/88 of 5 July 1988 ' amending Regulation (EEC) No 1567/88 increasing to 36 100 tonnes the quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 1567/88 (5), as amended by Regulation (EEC) No 1717/88 (6) opened a standing invitation to tender for the export of 25 000 tonnes of barley held by the Irish intervention agency ; whereas, in a communication of 29 June 1988, Ireland informed the Commission of the intention of its interven ­ tion agency to increase by 11 100 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Irish intervention agency, for Which a standing invitation to tender for export has been opened, should be increased to 36 100 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quan ­ tities in store ; whereas Annex I to Regulation (EEC) No 1567/88 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1567/88 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 36 100 tonnes of barley to be exported to all third countries. 2 . The regions in which 36 100 barley are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 1567/88 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States., Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29. 4. 1988 , p. 7. O OJ No L 202, 9 . 7. 1982, p . 23. (4) OJ No L 223, 11 . 8 . 1987, p . 5 . Is) OJ No L 141 , 8 . 6 . 1988 , p. 11 . (*) OJ No L 152, 18 . 6. 1988, p. 47. No L 174/22 Official Journal of the European Communities 6. 7. 88 ANNEX ANNEX I (tonnes) Place of storage Quantity Leinster 31 760 MÃ ¼nster 4 340'